Citation Nr: 1714258	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-37 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sciatica of the left lower extremity.

2.  Entitlement to service connection for sciatica of the right lower extremity.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include muscle strain and spina bifida occulta.

4.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

5.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability, prior to August 23, 2011, and an evaluation in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD), previously rated as an anxiety disorder.

6.  Entitlement to an effective date prior to August 23, 2011, for a 70 percent evaluation for PTSD.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1993, to include service in Southwest Asia.  His awards and decorations include a combat infantryman badge, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, October 2014, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a Decision Review Officer (DRO) hearing in May 2011 on his claims of entitlement to an increased initial evaluation for anxiety disorder, currently rated as PTSD, service connection for a sleep disorder, and service connection for a back disability.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran also disagreed with the July 2009 rating decision's denial of the issues of entitlement to service connection for IBS, hypertension, and a sleep disorder and a separate 10 percent evaluation based on multiple noncompensable service-connected disabilities.  However, as service connection for IBS was granted with a 10 percent evaluation in a July 2010 rating decision, the issue and the claim for a separate 10 percent evaluation for multiple noncompensable service-connected disabilities were noted to be moot in a July 2010 statement of the case.  The Veteran did not substantively appeal the issues, or the issue of service connection for hypertension, in a September 2010 VA Form 9.  Further, in May 2011, the Veteran withdrew his appeal of service connection for a sleep disorder in writing.  Therefore, the issues are not currently on appeal and will not be addressed by the Board.


REMAND

In March 2016, the Veteran substantively appealed the issues of entitlement to service connection for right and left lower extremity sciatica, an initial rating in excess of 10 percent for IBS, an effective date prior to August 23, 2011, for a 70 percent evaluation for PTSD, and a TDIU and indicated that he would like a Board videoconference hearing on the matters.  Further, the Board submitted a separate March 2016 statement requesting an in-person Board hearing at the RO for his claims relating to an August 2009 notice of disagreement, to include entitlement to an initial evaluation in excess of 30 percent prior to August 23, 2011, and an evaluation in excess of 70 percent thereafter for PTSD and a claim to reopen entitlement to service connection for a back disability, to include muscle strain of the back and spina bifida occulta.  The record does not reflect that a hearing has been scheduled or that the Veteran has withdrawn his requests.  Since travel board and videoconference hearings before the Board are scheduled by the RO, these claims must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing in accordance with the docket number of his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




